The plaintiff in error was convicted in the county court of Carter county upon an indictment returned by the grand jury to the district court and by that court transferred to the county court, on a charge of selling intoxicating liquor, and his punishment fixed at a fine of $50 and confinement in the county jail for a term of 30 days.
The judgment was rendered January 18, 1927. The appeal was lodged in this court May 14, 1927. No briefs in support of the appeal have been filed. An examination of the record discloses no jurisdictional or fundamental error. The evidence amply sustains the judgment.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 316